
	
		II
		111th CONGRESS
		1st Session
		S. 1006
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2009
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require a supermajority shareholder vote to approve
		  excessive compensation of any employee of a publicly traded
		  company.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Excessive Pay Shareholder Approval
			 Act.
		2.Amendment to the
			 Securities Exchange Act of 1934
			(a)In
			 generalSection 16 of the Securities Exchange Act of 1934 (15
			 U.S.C. 78n) is amended by adding at the end the following new
			 subsection:
				
					(h)Annual shareholder approval of executive
				compensation
						(1)In generalThe compensation for an employee of an
				issuer in any single taxable year may not exceed an amount equal to 100 times
				the average compensation for services performed by all employees of that issuer
				during such taxable year, unless not fewer than 60 percent of the shareholders
				have voted to approve such compensation (through a proxy or consent or
				authorization for an annual or other meeting of the shareholders, occurring
				within the preceding 18 months).
						(2)Proxy
				contentsProxy materials for
				a shareholder vote required by paragraph (1) shall include—
							(A)the amount of
				compensation paid to the lowest paid employee of the issuer;
							(B)the amount of
				compensation paid to the highest paid employee of the issuer;
							(C)the average
				amount of compensation paid to all employees of the issuer;
							(D)the number of
				employees of the issuer who are paid more than 100 times the average amount of
				compensation for all employees of the issuer; and
							(E)the total amount
				of compensation paid to employees who are paid more than 100 times the average
				amount of compensation for all employees of the issuer.
							(3)Definition of
				compensation
							(A)In
				generalFor purposes of this subsection, the term
				compensation includes wages, salary, fees, commissions, fringe
				benefits, deferred compensation, retirement contributions, options, bonuses,
				property, and any other form of remuneration that the Commission determines is
				appropriate, in consultation with the Secretary of the Treasury.
							(B)Part-time and
				part-year employeesIn the case of any employee which is a
				part-time employee of the issuer, or which is not employed by the issuer for a
				full taxable year, the compensation of such employee shall be calculated for
				purposes of this subsection on an annualized
				basis.
							.
			(b)Deadline for rulemakingNot later than 1 year after the date of
			 enactment of this Act, the Securities and Exchange Commission shall issue any
			 final rules and regulations required to carry out section 16(h) of the
			 Securities Exchange Act of 1934, as added by this section.
			
